PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $309.50, based upon the following facts: During snow removal operations in the winter of 1977-1978, respondent’s crews negligently damaged certain portions of claimant’s fence on Dogtown Road in Barbour County, West Virginia. Respondent is therefore liable to claimant for the sum of $309.50, which is a fair and equitable estimate of the damage sustained by the claimant.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $309.50.